Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-11, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (KR20050115815A).
Regarding claim 1, Cho teaches a laundry treating apparatus (see abstract), comprising: a cabinet 10; a tub 20 disposed inside the cabinet 10; a drum 30 disposed inside the tub 20; an electric heater 80/80a coupled to a bottom portion of the tub 20 and configured to heat wash water in the tub 20; and a bracket 90/90a that is disposed at the tub 20 and that supports the electric heater 80/80a to be spaced apart from the bottom portion of the tub 20, the bracket 90/90a comprising: an electric heater receiving portion 91/91a that is configured to receive the electric heater 80a to a predetermined position, and a sensing portion (see portion of 91/91a that protrudes upward in figures 3, 5, 6, 8) that protrudes upward from an upper side of the electric heater receiving portion 91/91a and that allows detection of a position of the electric 
Regarding claims 3 and 6, Cho teaches the limitations of claim 1, Cho also teaches in figures 3, 5, 6, 8 that a width of the sensing portion decreases as the sensing portion extends upward from the upper side of the electric heater receiving portion 91a (reads on claim 3) and that it has an upper surface (see portion above middle of sensing portion) that is inclined with respect to the upper side of the electric heater receiving portion 91a, that extends downward and in a rear direction, and that is connected to the upper side of the electric heater receiving portion 91a (reads on claim 6).
Regarding claims 7-11, Cho teaches the limitations of claim 1. Cho also teaches in figures 3-4, 5, 6-8 that the bracket 90a further comprises: a base (see flat portion from which 97/97a extends); and a supporter 97/97a that is spaced apart upward from the base and that supports the electric heater 80a from a position vertically below the electric heater 80a (reads on claim 7); the supporter 97/97a is disposed in a rear region of the electric heater receiving portion 91a (see figures 4, 6-7) (reads on claim 8); the supporter 97/97a comprises an inclined portion that is inclined with respect to the base and that extends upward from the base in a rear direction (reads on claim 9); the supporter 97/97a further comprises a round portion (see curved top portion) that has a curved cross-sectional shape and that is disposed at an upper end of the inclined portion (reads on claim 10); wherein the round portion extends in parallel to the base (reads on claim 11).
Regarding claims 14-18, Cho teaches the limitations of claim 1. Cho also teaches in figures 3-8 and pages 6-8 of the translation that the tub 20 has a water collection space defined at a bottom portion of the tub 20 and capable of collecting wash water, and wherein the laundry treating .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR20050115815A) as applied to claim 7.
Regarding claims 12-13, Cho teaches the limitations of claim 7. Cho teaches in figures 3-8 and pages 6-8 of the translation that the bracket 90/90a may comprise a screw fastening portion 98a that extends downward from the base; and cut-out portions (see cut-out portions at 95/95a) that are defined at a front side of the supporter 97/97a, the cut-out portions being defined at both sides of the screw fastening portion 98a, respectively. Cho does not explicitly teach in the embodiments of figures 3-8 that the screw fastening portion extends from a center of the base. However, Cho teaches in figure 2 that the screw fastening portion 187 may extend from a center of the base and corresponding to a center of the supporter 186, thereby providing mechanical support from a central portion. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a screw fastening portion that extends from a center of the base may be included in the embodiment of figures 3-8 so as . 

Claims 2, 4-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR20050115815A) as applied to claim 1 and further in view of Lee et al. (US20180360292).
Regarding claim 2, Cho teaches the limitations of claim 1. Cho teaches in figures 3, 5, 6, and 8 that the sensing portion protrudes to an outside of the electric heater receiving portion 91a. Cho does not explicitly teach that the sensing portion is recessed from an inner side of the electric heater receiving portion. Lee et al. teaches a washing machine with a heater (see abstract) and that a sensing portion 811 may be recessed from an inner side of the electric heater receiving portion 81 and protrude to an outside of the electric heater receiving portion 81 thereby serving to locate and support the electric heater 83 (see figures 1, 3, 5, 12). Since both Cho and Lee et al. teach washing machines with heaters it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the sensing portion in the system by Cho may be recessed from an inner side of the electric heater receiving portion so as to locate and support the electric heater, as shown to be known and conventional by Lee et al.
Regarding claims 4-5, Cho teaches the limitations of claim 1. Cho does not explicitly teach the shape of the sensing portion as in claims 4-5. Lee et al. teaches a washing machine with a heater (see abstract) and that the shape of the sensing portion 811 may be chosen based on the desired level of heat transfer (see paragraph [0080] and figure 5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention 
Regarding claim 20, Cho teaches the limitations of claim 1. Cho teaches in figures 3, 5, 6, 8 that the sensing portion is protruded from the electric heater receiving portion 91a in a manner that is bent away therefrom (reads on deforming with a preset compressive force). Cho does not explicitly teach that the bracket is made of metal. Lee et al. teaches a washing machine with a heater (see abstract) and that the mechanical support 81 may be constructed of metal so as to allow for effective thermal energy transfer from the heater 83 (see paragraph [0078], figure 5). Since both Cho and Lee et al. teach washing machines with heaters it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the bracket in the system by Cho may be constructed of metal so as to allow for the effective transfer of thermal energy from the heater, as shown to be known and conventional by Lee et al.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR20050115815A) as applied to claim 14 and further in view of Doh et al. (US20130198970).
Regarding claim 19, Cho teaches the limitations of claim 14. Cho does not explicitly teach that the coupling portion is made of a plastic material. Doh et al. teaches a laundry treating apparatus (see abstract) and that use of plastic as a material of construction allows for reductions in weight and cost (see paragraphs [0097] and [0104]). Since both Cho and Doh et al. teach laundry treating apparatuses it would have been obvious to one of ordinary skill in the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.